Citation Nr: 0804538	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-25 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for generalized anxiety disorder and major depressive 
disorder.

2.  Entitlement to total disability, based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1954 to February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, in pertinent part, 
established service connection for generalized anxiety 
disorder and major depressive disorder with an initial 
evaluation of 30 percent and denied a TDIU.  Upon review by a 
Decision Review Officer (DRO), the initial evaluation for 
generalized anxiety disorder and major depressive disorder 
was increased to 50 percent by an April 2005 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the evidence not of 
record that was necessary to substantiate his service 
connection claims and of which parties were expected to 
provide such evidence by correspondence dated in June 2005.

Thereafter, following the award of service connection and the 
assignment of a 30 percent rating, and the denial of TDIU, 
the RO, in December 2004, provided the veteran with VCAA 
information regarding the evidence necessary to support his 
claim for a higher initial rating.

The United States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.  An additional notice regarding these 
elements was provided to the veteran in correspondence dated 
in March 2006.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  The 
revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  

In this case, in March 2004, the veteran was afforded a VA 
psychological examination.  The Board observes that the 
psychologist indicated that she did not have access to the 
veteran's medical records; it appears that she expressed her 
opinion based on the veteran's recitation of his medical 
history.  In Green (Victor) v. Derwinski, 1 Vet. App. 121, 
124 (1991), the Court held that the duty to assist may 
include "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."

The  Board recognizes that the last VA examination was 
conducted four years ago.  Consequently, the Board finds 
additional development is required prior to appellate review.

Additionally, the Board finds the claim for a TDIU is 
inextricably intertwined with the claim for an increased 
initial evaluation for generalized anxiety disorder and major 
depressive disorder; therefore, it must be remanded with the 
anxiety claim for additional development.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), and 
Vazquez-Flores v. Peake, No. 05-0355, 
(U.S. Vet. App. January 30, 2008) are 
fully complied with and satisfied.  

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers who treated the 
veteran for his anxiety and depressive 
disorders.  After the veteran has signed 
the appropriate releases, those records 
not already associated with the claims 
file should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  After all available records and 
responses from each contacted entity 
have been associated with the claims 
file, the RO should arrange for the 
veteran to undergo a psychiatric 
examination for his anxiety and 
depression at an appropriate VA medical 
facility.

The entire claims file must be made 
available to the psychiatrist or 
psychologist performing the 
examination.  The examination report 
should include discussion of the 
veteran's documented medical history 
and assertions, as well as a 
occupational and social history.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should set forth all 
evaluation/examination findings, along 
with the rationale for any conclusions 
reached, in a printed (typewritten) 
report.

Following a review of the record and 
interview and evaluation of the 
veteran, the examiner is to indicate 
which of the following paragraphs (a), 
(b), (c), or (d), best describes the 
degree of impairment caused by the 
generalized anxiety disorder and the 
major depressive disorder:

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name; 
or

(b) Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships; or 

(c) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships; or

(d) Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).

The examiner should render a multi-
axial diagnosis, including assignment 
of a Global Assessment of Functioning 
(GAF) scale score representing the 
level of impairment due to the 
veteran's anxiety and depression, and 
an explanation of what the score means.

Additionally, the examiner should 
express an opinion regarding the extent 
to which the veteran's anxiety, 
depression, and associated urinary 
disorder alone affect his 
employability.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations. A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder. The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, any 
issue remaining on appeal should be reviewed 
with consideration of all applicable laws 
and regulations. If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




